—Appeal from a judgment of Onondaga County Court (Walsh, J.), entered March 6, 2001, convicting defendant after a jury trial of, inter alia, perjury in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her following a jury trial of perjury in the first degree (Penal Law § 210.15), attempted grand larceny in the second degree (§§ 110.00, 155.40 [1]), and insurance fraud in the second degree (§ 176.25). Contrary to defendant’s contention, the verdict is not against the weight of the evidence. We cannot conclude that the testimony of the prosecution witnesses was incredible as a matter of law (see People v Drake, 247 AD2d 855, 856, lv denied 92 NY2d 851), nor can we conclude that the jurors, “whose credibility determinations are accorded great deference” (People v Clark, 292 AD2d 816, 816-817), failed to give the evidence the weight it should be accorded (see People v Bleakley, 69 NY2d 490, 495). Present—Pigott, Jr., P.J., Pine, Hayes, Wisner and Hurlbutt, JJ.